Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
On 12/14/2021 applicant submitted an appropriate declaration under 1.130(a) to disqualify Pieracccini (ArcSAR for detecting target elevation; hereinafter “Pieraccini”) as prior art by establishing the subject matter disclosed in Pieraccini was obtained directly or indirectly from the inventor or a joint inventor.  Applicant further filed a certified English translation of the priority document, Italian Application No. 10201600027152, perfecting the foreign priority of the instant application.  In view of these submissions, Pieraccini is disqualified under prior art.

Status of Claims
Claims 1-15 are amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is the examiner’s statement of reasons for allowance: the closest prior art of record (US 2005/0128126 A1; hereinafter “Wolframm”) does not show nor fairly render obvious the combination set forth in claims 1-15. 
	In particular, for Claim 1:
	Wolframm teaches:
A method for monitoring surface deformations of a scenario by means of differential interferometry technique, said method comprising the steps of: ([Abstract] – interferometric radar measurement in conjunction with a helicopter operating in accordance with the ROSAR principle)
prearranging a radar sensor comprising at least one transmitting antenna (Fig. 4 – element T1) and a receiving antenna (Fig. 4 – element A1) arranged to transmission and acquisition of radar signals, said radar sensor arranged to move along a planar trajectory ɣ having centre O ([0011] – transmitter and receiving antennas are arranged at the end of the turnstile)
defining a reference system S having origin in said centre O ([0011] – transmitter and receiving antennas are arranged at the end of the turnstile; turnstile corresponds to center O)
acquiring by SAR technique said scenario by means of handling said radar sensor along said planar trajectory ɣ, si arranged on said trajectory y, obtaining a plurality of data for each point of acquisition si ([0024] – ROSAR-system )  
defining a target point ti of said scenario (Fig. 4 – element P) , the three-dimensional position of target point ti being definable by means of coordinates referring to said reference system S, being known the values of said coordinates ρi and θi(Eqns. 1-7)
three-dimensional determining of said target points ti by the steps of:
focusing at a first height of acquisition ha1
focusing at a second height of acquisition ha1 =/= ha2([Fig. 4] – vertical distance between A1 and A2 lead to different heights of acquisition)
controlling, by means of interferometric technique, said focusings at the height of acquisition ha1 and ha2 ([Fig. 4] – vertical distance between A1 and A2 lead to different heights of acquisition)



Wolframm does not teach:
that the radiation pattern of said antennas is oriented radially with respect to said centre 0, said acquisition occurring at points of acquisition si arranged on said trajectory y, obtaining a plurality of data for each point of acquisition si 
three-dimensional determining of said target points ti by the steps of:
focusing at a first height of acquisition ha1 the target point ti with respect to its own position considering a value of β i predetermined and equal to β 0 
focusing at a second height of acquisition ha1 =/= ha2the target point ti with respect to its own position considering a value of β i predetermined and equal to β 0
controlling, by means of interferometric technique, said focusings at the height of acquisition ha1 and ha2 ([Fig. 4] – vertical distance between A1 and A2 lead to different heights of acquisition)
obtaining a value of said coordinate β i for each target point 
and by that a step is further provided of global focusing target point ti with respect to its own three-dimensional position, by means of spherical coordinates, obtaining a first focused radar ti, by analyzing data obtained at each point of acquisition si wherein said target point ti is detectable 

Claims 2-8 are deemed allowable by virtue of their dependence on claim 1.

In particular, for claim 9,
Wolframm teaches:
A method for monitoring surface deformations of a scenario by means of differential interferometry technique, said method comprising the steps of: ([Abstract] – interferometric radar measurement in conjunction with a helicopter operating in accordance with the ROSAR principle)
prearranging a radar sensor comprising at least one transmitting antenna (Fig. 4 – element T1) and a receiving antenna (Fig. 4 – element A1) arranged to transmission and acquisition of radar signals, said radar sensor arranged to move along a planar trajectory ɣ having centre O ([0011] – transmitter and receiving antennas are arranged at the end of the turnstile)
defining a reference system S having origin in said centre O ([0011] – transmitter and receiving antennas are arranged at the end of the turnstile; turnstile corresponds to center O)
acquiring by SAR technique said scenario by means of handling said radar sensor along said planar trajectory ɣ, si arranged on said trajectory y, obtaining a plurality of data for each point of acquisition si ([0024] – ROSAR-system ) 
defining a target point ti of said scenario (Fig. 4 – element P) , the three-dimensional position of target point ti being definable by means of coordinates referring to said reference system S, being known the values of said coordinates ρi and θi(Eqns. 1-7)
Wolframm does not teach:
that the radiation pattern of said antennas is oriented radially with respect to said centre 0, said acquisition occurring at points of acquisition si arranged on said trajectory y, obtaining a plurality of data for each point of acquisition si 
acquiring a three-dimensional mapping of said scenario, said mapping comprising a cloud of highlights ρi arranged to define a three-dimensional surface Σ superimposable to said scenario, each highlight definable by means of coordinates referring to said reference system S; 
three-dimensional determining said target point ti by means of intersection, for each target point ti, between said three-dimensional surface Σ and the locus of points having the coordinates ρi and θi of said target point ti, obtaining a value of βi for said target point ti; 
global focusing target point ti with respect to its own three-dimensional position definable by said coordinates said step of focusing being obtained, for target point ti, by analyzing data obtained at each point of acquisition si wherein said target point ti,  is detectable. 

In particular, for claim 10,
Wolframm teaches:
An apparatus for monitoring surface deformations of a scenario by means of differential interferometry technique, said apparatus comprising: ([Abstract] – interferometric radar measurement in conjunction with a helicopter operating in accordance with the ROSAR principle)
A radar sensor comprising at least one transmitting antenna (Fig. 4 – element T1) and one receiving antenna arranged to acquire radar signals (Fig. 4 – element A1)

Wolframm does not teach:
a kinematical chain arranged to actuate said radar sensor along a planar trajectory ɣ having centre O for carrying out an acquisition by means of SAR technique of said scenario, said radar sensor being configured in such a way that the radiation pattern of said antennas is oriented radially with respect to said centre 0, said acquisition occurring at points of acquisition si arranged on said trajectory ɣ, obtaining a plurality of data for each point of acquisition si 
a control unit arranged to provide the steps of:
defining a target point ti of said scenario, the three-dimensional position of target point ti being definable by means of coordinates referring to said reference system S 
three-dimensional determining of said target point ti by the steps of:
focusing at a first height of acquisition ha1 the target point ti with respect to its own position considering a value of β i predetermined and equal to β 0 
focusing at a second height of acquisition ha1 =/= ha2 the target point ti with respect to its own position considering a value of β i predetermined and equal to β 0 
controlling, by means of interferometric technique, said focusings at the height of acquisition ha1 and ha2 obtaining a value of said coordinate β i for each target point 
wherein said control unit is also arranged for carrying out a step of global focusing target point ti with respect to its own three-dimensional position, by means of Cartesian coordinates, obtaining a first focused radar datum, said step of focusing being obtained, for the target point ti, by analyzing data obtained at each point of acquisition si wherein said target point ti is detectable
Claims 11-15 are deemed allowable by virtue of their dependence on claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648